Exhibit 10.5

 

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

This Executive Severance and Change in Control Agreement (this “Agreement”),
dated as of May 2, 2017, is made by and between USA Truck, Inc., a Delaware
corporation (as hereinafter defined, the “Company”), and Werner Hugo, Senior
Vice President – Trucking Operations of the Company (as hereinafter defined, the
“Executive”).

 

WHEREAS, the Company and the Executive have entered into that Employment Letter
Agreement by and between the Company and the Executive dated May 1, 2017, (the
"Employment Letter Agreement"); and

 

WHEREAS, the Company and the Executive desire to set forth the circumstances
under which the Executive may receive payments under this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.            Defined Terms.

 

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

 

(A)     “Board” shall mean the Board of Directors of the Company, as constituted
from time to time.

 

(B)     “Cause” for termination by the Company of the Executive's employment
shall mean (i) failure by the Executive to perform the essential functions of
the Executive’s position with the Company, other than any failure resulting from
the Executive's incapacity due to physical or mental disability; (ii) failure to
comply with any lawful directive by the Board; (iii) a material violation by the
Executive of the corporate governance guidelines, code of ethics, insider
trading policy, governance policy, or other policy of the Company; (iv) a breach
of any fiduciary duty to Company; (v) misconduct in the course and scope of
employment by the Executive that is injurious to the Company, from a monetary or
reputational standpoint; (vi) any attempt to willfully obtain any personal
profit from any transaction which is adverse to the interests of the Company or
any of its subsidiaries and in which the Company or any of its subsidiaries has
an interest or any other act of fraud or embezzlement against the Company, any
of its subsidiaries or any of its customers or suppliers; (vii) a breach by the
Executive of any of the covenants contained in Sections 14, 15, and 16 of this
Agreement; (viii) the repeated use of alcohol by the Executive that interferes
with the Executive's duties, the use of illegal drugs by the Executive, or a
violation by the Executive of the drug and/or alcohol policies of the Company;
(ix) violation of any applicable law, rule or regulation, including without
limitation the Sarbanes-Oxley Act of 2002 or other federal or state securities
law, rule, or regulation; or (x) the conviction or plea of guilty or nolo
contendere to a felony or a misdemeanor involving moral turpitude. With respect
to subsections (i), (ii) and (iii) above, the Executive shall be notified in
writing (including via email) of any alleged failure, breach or violation, such
notice shall specify in reasonable detail the facts and circumstances claimed to
constitute Cause under subsections (i), (ii) or (iii) as applicable and the
Executive shall be given at least fifteen (15) calendar days to remedy or cure
any failure, breach or violation. For purposes of this definition following a
Change in Control, the Board’s determination of “Cause” must be made in good
faith.

 

 
1

--------------------------------------------------------------------------------

 

 

(C)          A “Change in Control” shall mean the occurrence of any of the
following occurring after the date of this Agreement:

 

(i)     Any “Person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than indirectly as a result of the Company’s
redemption of its own securities); or 

 

(ii)     The consummation of any merger or other business combination of the
Company, a sale of more than 50% of the Company’s assets, the liquidation or
dissolution of the Company or any combination of one or more of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which either (x) the stockholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own more
than 50% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be ((A), (B), (C) or
(D), as applicable, the “Surviving Entity”) or (y) the Incumbent Directors, as
defined below, shall continue to serve as a majority of the board of directors
of the Surviving Entity without an agreement or understanding that such
Incumbent Directors will later surrender such majority; or

 

(iii)     Within any twenty-four (24)-month period, the individuals who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, including any Surviving Entity. For this purpose, any director who was
not a director at the beginning of such period shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of, or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors (so long as such director was not
nominated by a Person who commenced or threatened to commence an election
contest or proxy solicitation by or on behalf of a Person (other than the Board)
or who has entered into an agreement to effect a Change in Control or expressed
an intention to cause such a Change in Control).

 

(D)          “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

(E)          “Company” shall mean USA Truck, Inc. and any successor to its
business or assets, by operation of law or otherwise.

 

(F)          “Constructive Termination” shall mean the occurrence of any of the
following, without the Executive’s express written consent, at any time within
twelve (12) months following a Change in Control:

 

 
2

--------------------------------------------------------------------------------

 

 

(i)     material diminution in the overall scope of the Executive’s duties,
authorities and responsibilities from those held by the Executive immediately
prior to the time of a Change in Control;

 

(ii)     geographic relocation of the Executive’s assigned principal business
location to a location greater than forty (40) miles from the place of the
Executive’s principal business location immediately prior to the time of a
Change in Control; or

 

(iii)     diminution by ten percent (10%) or more of the Executive’s annual base
salary or target bonus in effect immediately prior to the time of a Change in
Control.

 

(G)          “Date of Termination” shall have the meaning stated in Paragraph
(B) of Section 5 hereof.

 

(H)          “Disability” shall mean a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Executive to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment.

 

(I)          “Executive” shall mean the individual named in the first paragraph
of this Agreement.

 

(J)          “Incumbent Directors” shall mean directors who were directors of
the Company as of the date hereof or who are appointed, elected or nominated to
the Board in accordance with the following sentence. It is understood that any
individual becoming a member of the Board subsequent to the date hereof whose
appointment was approved by a vote of at least a two-thirds majority of the
Continuing Directors remaining in office at the time of appointment or whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a two-thirds majority of the Continuing Directors
remaining in office at the time of election or nomination shall be considered,
for purposes of this Agreement, as though such individual were a Continuing
Director on the date hereof.

 

(K)          “Notice of Termination” shall have the meaning stated in Paragraph
(A) of Section 5 hereof.

 

(L)          “Payment Trigger” shall mean any of the following that occurs
during the term of this Agreement:

 

(i)     termination of the Executive’s employment by the Company without Cause,
at any time other than within twelve (12) months following a Change in Control,
and other than as a result of the Executive’s Disability; or

 

(ii)     Constructive Termination of the Executive while the Executive remains
employed by the Company or its successor, or termination of the Executive’s
employment by the Company without Cause within twelve (12) months following a
Change in Control occurring during the term of this Agreement.

 

For the avoidance of doubt, a termination of the Executive by the Company for
Disability shall not be deemed a termination of the Executive without Cause.

 

 
3

--------------------------------------------------------------------------------

 

 

(M)     “Person” shall have the meaning given in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended from time to time, as modified and
used in Sections 13(d) and 14(d) thereof; except that, a Person shall not
include (i) the Company, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities.

 

2.            Term of Agreement.

 

This Agreement shall be effective as of the date set forth in the first
paragraph of this Agreement and shall continue in effect until the Date of
Termination or the death of the Executive; provided, that all covenants
(including, without limitation, the covenants of the Executive contained in
Sections 14, 15, and 16 of this Agreement and the covenants of the Company
following a Payment Trigger) shall survive in accordance with their terms.

 

3.            General Provisions.

 

(A)     The Company hereby represents and warrants to the Executive that the
execution and delivery of this Agreement and the performance by the Company of
the actions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement is a legal, valid
and legally binding obligation of the Company enforceable in accordance with its
terms.

 

(B)     No amount or benefit shall be payable under this Agreement unless there
shall have occurred a Payment Trigger during the term of this Agreement.

 

(C)     This Agreement and the Employment Letter Agreement shall not be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.
Notwithstanding the immediately preceding sentence or any other provision of
this Agreement, any purported termination of the Executive’s employment that is
not effected in accordance with a Notice of Termination satisfying Paragraph (A)
of Section 5 shall not be effective for purposes of this Agreement. The
Executive’s continued employment for any period of time after a Payment Trigger,
up to the maximum time specified in Paragraph (B) of Section 5, shall not
constitute a waiver of the Executive’s rights with respect to any payment
obligations of the Company under this Agreement. The waiver by the Executive of
any particular event meeting the definition of or constituting a Constructive
Termination shall not operate as a waiver by the Executive of any benefits or
rights under this Agreement should any subsequent event or circumstance occur
that constitutes a Constructive Termination under this Agreement.

 

4.            Payments Due Upon a Payment Trigger.

 

(A)          The Company shall pay to the Executive the payments described in
this Section 4 upon the occurrence of a Payment Trigger during the term of this
Agreement.

 

(B)           (i)         Upon the occurrence of a Payment Trigger during the
term of this Agreement arising by reason of the circumstances described in
subparagraph (i) of Paragraph (L) of Section 1:

 

 
4

--------------------------------------------------------------------------------

 

 

(a)     the Company shall pay the Executive monthly payments, in cash, equal to
one-twelfth (1/12) of the Executive's annual base salary in effect immediately
prior to the Date of Termination, on or as near as practicable to the same date
in each month as monthly installments (each of which shall be considered a
separate "payment" for purposes of Code Section 409A, as defined in Section 23)
of the annual base salary were made to the Executive prior to the Date of
Termination, for a period of twelve (12) months following the Date of
Termination or such lesser number of months Executive is employed by the Company
(pro-rated for partial months);

 

(b)     the Company shall pay to the Executive a lump sum amount, in cash, if
and to the extent earned, under any short term cash incentive compensation plan
for the fiscal year in which the Date of Termination occurs, which plan has been
adopted by the Executive Compensation Committee of the Board prior to the Date
of Termination, pro-rated for the number of days Executive was employed by the
Company in the applicable fiscal year through the Date of Termination, and
payable at the time and on the same basis as paid to recipients still employed
by the Company; and

 

(c)     the Company shall pay the Executive any other amounts (other than any
payment of short term cash incentive compensation described in Section
4(B)(i)(b) above or Section 4(C) below) that may be due to the Executive under
any employee welfare, benefit, vacation, equity, or long term incentive plan
then in effect to the extent the Executive is an eligible participant, subject
to and upon the terms and conditions set forth in any such plan.

 

(ii)          Upon the occurrence of a Payment Trigger during the term of this
Agreement arising by reason of the circumstances described in subparagraph (ii)
of Paragraph (L) of Section 1:

 

(a)     the Company shall pay the Executive a lump sum payment, in cash, equal
to the sum of one hundred fifty percent (150%) of the Executive's annual base
salary in effect immediately prior to the Date of Termination, provided that if
the Change in Control does not constitute a change in control event as defined
in Code Section 409A, then the portion of the lump sum payment, if any, that is
considered deferred compensation subject to Code Section 409A shall be paid in
installments as described in Section 4(B)(i)(a);

 

(b)     to the extent the Executive has established full time residency in the
Van Buren/Ft. Smith, Arkansas, area for Executive and his family, the Company
shall pay to the Executive a lump sum payment, in cash, equal to the amount set
forth on the signature page to this Agreement (if any) and identified as
relocation services benefit, to defray the Executive's costs of relocation
services;

 

(c)     the Company shall pay to the Executive a lump sum amount, in cash, equal
to one hundred fifty percent (150%) of the target amount of any short term
incentive cash compensation plan for the fiscal year in which the Date of
Termination occurs, which plan has been adopted by the Executive Compensation
Committee of the Board prior to the Date of Termination, that would have been
paid to the Executive for the fiscal year in which the Date of Termination
occurs, assuming all performance and other vesting criteria were satisfied for
such year; provided, that if no short term cash incentive cash compensation plan
has been adopted for the fiscal year in which the Date of Termination occurs,
such target amount will be equal to the Executive’s target amount under the
short term incentive cash compensation plan adopted by the Executive
Compensation Committee of the Board for the fiscal year immediately preceding
the fiscal year in which the Date of Termination occurs;

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     the Company shall reimburse, on an after-tax basis, any premiums paid by
the Executive pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), during a period of eighteen
(18) months following the Date of Termination; and

 

(e)     the Company shall pay the Executive any other amounts (other than any
payment of short term cash incentive compensation described in Section
4(B)(ii)(c) or Section 4(C)) that may be due the Executive under any employee
welfare, benefit, vacation, equity, or long term incentive plan then in effect
to the extent the Executive is an eligible participant, subject to and upon the
terms and conditions set forth in any such plan.

 

(C)        Notwithstanding any provision of any incentive compensation plan
adopted by the Executive Compensation Committee of the Board prior to the Date
of Termination, and in addition to any payments under Paragraph (B) hereof, the
Company shall pay to the Executive a lump sum amount, in cash, equal to the
amount of any cash incentive compensation that has been awarded to and earned by
the Executive under any cash incentive compensation plan adopted by the
Executive Compensation Committee of the Board for a completed fiscal year
preceding the occurrence of the Date of Termination but that has not yet been
paid to the Executive.

 

(D)        The payments provided for in subparagraph (ii)(a) of Paragraph (B)
and, if applicable and due upon the occurrence of a Payment Trigger during the
term of this Agreement by reason of the circumstances described in subparagraph
(ii) of Paragraph (L) of Section 1, Paragraph (C) of this Section 4 shall be
made within a reasonable time following the expiration of the applicable waiting
periods following execution and delivery of the General Release (as hereinafter
defined).

 

(E)        As a condition to the receipt of the severance and other payment
benefits described in this Agreement, the Executive shall execute and comply
with the terms of a general release of all claims (the “General Release”)
against the Company, its affiliates and representatives, in the form attached
hereto as Exhibit A, as updated by the Company for any change in laws. The
General Release must be signed, and the period provided therein for revocation
must have expired, not later than sixty days from the Date of Termination.
Notwithstanding anything to the contrary contained herein, no severance benefits
or other payments required under this Agreement shall be paid until the General
Release is signed and the revocation period has expired, and any amounts that
would otherwise have been paid prior to such date shall be paid within a
reasonable time after such date, without interest. Notwithstanding the
foregoing, if the sixty-day period after the Date of Termination ends in the
calendar year following the year that includes the Date of Termination, no such
amount that is subject to Code Section 409A shall be paid sooner than the first
day of the year following the year that includes the Date of Termination,
regardless of when the General Release is signed.

 

 
6

--------------------------------------------------------------------------------

 

 

5.            Termination Procedures.

 

(A)        During the term of this Agreement, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
a Notice of Termination from one party hereto to the other party hereto in
accordance with this Section 5(A). For purposes of this Agreement, a “Notice of
Termination” shall mean, (i) in the case of a termination of the Executive’s
employment by the Company without Cause, a written notice of termination, (ii)
in the case of a termination of the Executive’s employment by the Company for
Cause, a written notice of termination, which will indicate the conduct set
forth in the definition of Cause in Paragraph (B) of Section 1 that the
Executive was found to have violated, and (iii) in the case of the Executive
terminating his or her employment with the Company, a written or verbal notice
of termination; provided, that a Notice of Termination by the Executive in the
case of a Constructive Termination shall specify in reasonable detail the event
or circumstance constituting the Constructive Termination under Paragraph (F) of
Section 1 of this Agreement, and such notice of Constructive Termination must be
provided by the Executive to the Company within sixty (60) days of the initial
existence of the condition giving rise to the Constructive Termination.
Notwithstanding anything to the contrary contained herein, if the Executive
engages in conduct that is reasonably believed to be imminently harmful to the
Company, the Company may terminate the Executive’s employment by giving the
Executive a verbal Notice of Termination, which may be effective immediately,
and which shall be effective for purposes of this Agreement.

 

(B)        "For purposes of this Agreement, a "Notice of Termination" shall mean
a written or verbal notice of termination in accordance with Paragraph (A) of
Section 5. In the case of a Notice of Termination for Cause, the Notice of
Termination will indicate the conduct set forth in the definition of Cause in
Paragraph (B) of Section 1 that the Executive was found to have violated."

 

(C)         “Date of Termination” with respect to any purported termination of
the Executive’s employment during the term of this Agreement (other than by
reason of death) shall mean:

 

(i)     if the Executive’s employment is terminated by the Company for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during that thirty (30) day period);

 

(ii)     if the Executive's employment is terminated by the Company for any
other reason except in the case of a termination for Cause, the date specified
in the Notice of Termination;

 

(iii)     if the Executive’s employment is terminated by the Company for Cause,
the date specified in the Notice of Termination; and

 

 
7

--------------------------------------------------------------------------------

 

 

(iv)     in the case of termination by the Executive (including a Constructive
Termination following a Change in Control), thirty (30) days after the date such
Notice of Termination is given; provided, in the case of a Constructive
Termination, the Notice of Termination contemplated by Paragraph (A) of this
Section 5 shall be deemed cancelled, void and of no further force and effect,
and no payment obligation of the Company shall arise therefrom, if the Company
rescinds or otherwise eliminates or reverses the action or event that would
otherwise constitute grounds for Constructive Termination, and so notifies the
Executive in writing within thirty (30) days of its receipt of the notice of
Constructive Termination. The rescission, elimination or reversal of any such
action or event constituting a Constructive Termination shall not operate to
release or discharge the Company from any other liability or obligation under
this Agreement, including any liability or obligation arising from any
subsequent action or event that constitutes a Constructive Termination.

 

6.             No Mitigation; No Setoff.

 

The Executive shall not be required to mitigate the amount of any benefits the
Company becomes obligated to provide to the Executive in connection with this
Agreement by seeking other employment or otherwise. The benefits to be provided
to the Executive in connection with this Agreement may not be reduced, setoff or
subject to recovery by the Company by any benefits the Executive may receive
from other employment, from retirement benefits or otherwise. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
setoff against any amount claimed to be owed by the Executive to the Company, or
otherwise, except for a violation of Section 14, 15, or 16.

 

7.            Disputes.

 

(A)     If a dispute or controversy arises out of or in connection with this
Agreement, the parties shall first attempt in good faith to settle the dispute
or controversy by mediation under the Commercial Mediation Rules of the American
Arbitration Association before resorting to arbitration or litigation.
Thereafter, any remaining unresolved dispute or controversy arising out of or in
connection with this Agreement may be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in a
city located within Crawford County, Arkansas. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Executive shall,
however, be entitled to seek specific performance of the Company’s obligations
hereunder during the pendency of any dispute or controversy arising under or in
connection with this Agreement. The Company shall be entitled, in addition to
any other rights it may have, to obtain injunctive relief to restrain any breach
or threatened breach of, or to otherwise seek specific performance of the
Executive's obligations under, any of the covenants contained in Section 14, 15,
or 16 of this Agreement during the pendency of any dispute or controversy
arising under or in connection with this Agreement, and the Company shall not be
obligated to post bond or other security in seeking such relief.

 

(B)     Any legal action concerning this Agreement, other than a mediation or an
arbitration described in Paragraph (A) of this Section 7, whether instituted by
the Company or the Executive, shall be brought and resolved only in a state or
federal court of competent jurisdiction located in Crawford County, Arkansas or
the Fort Smith Division of the Western District of Arkansas. The parties hereby
irrevocably consent and submit to and shall take any action necessary to subject
themselves to the personal jurisdiction of any such court and hereby irrevocably
agree that all claims in respect of the action shall be instituted, heard, and
determined in such court. The parties agree that such court is a convenient
forum, and hereby irrevocably waive, to the fullest extent they may effectively
do so, the defense of an inconvenient forum to the maintenance of the action.
Any final judgment in the action may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

 

 
8

--------------------------------------------------------------------------------

 

 

(C)     The Company shall pay all costs and expenses, including attorneys’ fees
and disbursements, of the Company and the Executive in connection with any legal
proceeding (including arbitration), whether or not instituted by the Company or
the Executive, relating to the interpretation or enforcement of any provision of
this Agreement, that is resolved in favor of the Executive pursuant to a final,
unappealable judgment. The Executive shall pay all costs and expenses, including
attorneys’ fees and disbursements, of the Company and the Executive in
connection with any legal proceeding (including arbitration), whether or not
instituted by the Company or the Executive, relating to the interpretation or
enforcement of any provision of this Agreement, that is resolved in favor of the
Company pursuant to a final, unappealable judgment. The non-prevailing party, as
set forth above, shall pay prejudgment interest on any money judgment obtained
by the prevailing party as a result of such proceeding, calculated at the rate
provided in Section 1274(b)(2)(B) of the Code.

 

8.            Successors; Binding Agreement.

 

(A)     In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise, and whether or not such a
transaction constitutes a Change in Control) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain the assumption and agreement prior to the effectiveness of any
succession shall be a breach of this Agreement for which the Executive shall
have any and all of the remedies available to him under this Agreement. The
provisions of this Section 8 shall continue to apply to each subsequent employer
of the Executive bound by this Agreement in the event of any merger,
consolidation, or transfer of all or substantially all of the business or assets
of that subsequent employer, whether or not that transaction constitutes a
Change in Control.

 

(B)     This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive shall
die while any amount would be payable to the Executive hereunder (other than
amounts which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, the amount, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the executors,
personal representatives, or administrators of the Executive’s estate.

 

9.            Effect on Prior Agreements.

 

This Agreement contains the complete, final, and exclusive embodiment of the
agreement and understanding among the parties hereto regarding severance, change
in control, or similar payments to the Executive and supersedes in all respects
any prior or other agreement or understanding, written or oral, among the
parties with respect to the subject matter of this Agreement, including, but not
limited to, Change in Control Severance Agreements, the Employment Letter
Agreement, employment agreements or company policies, or other agreements or
arrangements with respect to severance, change in control, or similar payments.

 

 
9

--------------------------------------------------------------------------------

 

 

10.          Exclusive Remedy.

 

In the event of a Payment Trigger, the provisions of Section 4 are intended to
be and are exclusive and in lieu of any other rights or remedies to which the
Executive or the Company may otherwise be entitled (including any contrary
provisions in any written or oral employment agreement or arrangement the
Executive may have with the Company), whether at law, tort or contract, in
equity, or under this Agreement. The Executive shall not be entitled to any
severance or Change in Control benefits or rights upon a Payment Trigger other
than those benefits expressly set forth in Section 4.

 

11.          Notices.

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:

 

To the Company:                                 USA Truck, Inc.

3201 Industrial Park Road

Van Buren, Arkansas 72956

Attention: Chairman of the Board

 

To the Executive:                                 Werner Hugo

_________________________

_________________________

 

12.          Miscellaneous.

 

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification, or discharge is agreed to in writing and signed by
the Executive and an officer of the Company specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. All references to
sections of the Code shall be deemed also to refer to any successor provisions
to such sections.

 

13.          Governing Law.

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the internal, substantive laws of the State of Delaware,
without giving effect to the law or principles of conflict of laws of any
jurisdiction.

 

 
10

--------------------------------------------------------------------------------

 

 

14.          Obligation Not to Solicit and Compete.

 

The Executive hereby agrees that during his employment with the Company and for
a period of twelve (12) months thereafter or, in the event of a Change in
Control, eighteen (18) months thereafter (the applicable period being referred
to herein as the "Restricted Period"), the Executive will not, directly or
indirectly, in any manner (i) attempt to induce or assist others to attempt to
induce any officer, employee, driver, independent contractor, customer, or
vendor of the Company or its affiliates to terminate its association with or
reduce or terminate business with the Company or its affiliates, nor do anything
directly or indirectly to interfere with the relationship between the Company or
its affiliates and any such persons or concerns, unless part of a management
directive, or (ii) engage or invest in, own, manage, operate, finance, control
or participate in the ownership, management, operation, financing or control of,
be employed by, serve as an agent, officer, director or consultant to, be
associated with or in any manner connected with, lend his name or any similar
name to, lend his credit or render services or advice to, any Competitive
Business (as hereinafter defined) anywhere in North America; provided, in order
to bind the Executive to the provisions of Section 14(ii) when there is no
Payment Trigger, the Company must make monthly payments, in cash, equal to
one-twelfth (1/12) of the Executive’s annual base salary in effect immediately
prior to the Date of Termination, on or as near as practicable to the same date
in each month as monthly installments of the annual base salary were made to the
Executive prior to the Date of Termination, for such portion of the Restricted
Period as the Company determines (the "Non-Compete Payments"), which benefits
will commence when the General Release is signed and the revocation period has
expired. The Company will give the Executive notice within ten (10) days
following the Date of Termination if it elects to not make the Non-Compete
Payments and, once Non-Compete Payments commence, the Company will give the
Executive thirty (30) days' written notice before discontinuing the Non-Compete
Payments. The provisions of Section 14(i)will automatically apply to the
Executive regardless of whether there is a Payment Trigger and the provisions of
Section 14(ii) will automatically apply to the Executive if there is a Payment
Trigger; the Executive acknowledging that he has received sufficient
consideration for such covenants. For purposes of this Agreement, Competitive
Business will mean the interstate or intrastate transportation of freight by
truck (motor carrier), interstate or intrastate transportation freight through
the use of a combination of rail and truck (intermodal), arranging for the
interstate or intrastate transportation of freight by truck or a combination of
rail and truck (brokerage), any business conducted by the Company or the
Company's affiliates during Executive's employment, and any business where plans
were developed during the Executive's employment to engage in such business.
Nothing herein will be deemed to prevent the Executive from acquiring through
market purchases and owning, solely as an investment, less than two percent (2%)
in the aggregate of the equity securities of any issuer whose shares are
registered under Section 12(b) or Section 12(g) of the Exchange Act, as amended,
and are listed or admitted for trading on any United States national securities
exchange or are quoted on any system of automated dissemination of quotations of
securities prices in common use, so long as the Executive is not directly or
indirectly a member of any "control group" (within the meaning of the rules and
regulations of the SEC).

 

 
11

--------------------------------------------------------------------------------

 

 

15.          Confidentiality.

 

The Executive acknowledges that during his employment with the Company, he may
acquire confidential proprietary information of the Company or its affiliates
("Confidential Information") that is, and remains, the sole property of the
Company. Such Confidential Information is a valuable asset of the Company and
substantially contributes to the effective and successful conduct of the
Company's business. Confidential Information is intended to remain secret and
misappropriation by any means is strictly prohibited. The Executive agrees to
comply with the policies and procedures of the Company for protecting
Confidential Information and agrees not to disclose to any person or use any
Confidential Information obtained by the Executive incident to the Executive's
employment or other association with the Company or its affiliates, other than
as required for the proper performance of the Executive's duties and
responsibilities to the Company or as required by applicable law after notice to
the Company and a reasonable opportunity for it to protect Confidential
Information. This restriction will continue to apply after the Executive's
employment terminates, regardless of the reason for such termination, for so
long as such Confidential Information remains confidential or, if sooner, until
the expiration of the Restricted Period following the date the Executive's
employment with the Company terminates. The obligations of confidentiality
imposed by this Section 15 will not apply to Confidential Information that
becomes generally known to the public hereafter through no act of the
Executive's in breach of this Agreement and no act of any other person in breach
of an obligation of confidentiality to the Company. Notwithstanding anything to
the contrary herein, the Executive acknowledges that the requirements for
confidentiality as set forth in the Company handbook continue to apply to the
Executive while the Executive is receiving compensation and benefits under this
Agreement and during the Restricted Period.

 

The Executive also acknowledges that the requirements for confidentiality set
forth in the Company handbook continue to apply to the Executive for the term
provided therein. Notwithstanding anything to the contrary herein or set forth
in the Company handbook, nothing herein or therein will (i) limit Executive's
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the Securities
and Exchange Commission or any other federal, state or local governmental agency
or commission (“Government Agencies”), (ii) limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company, or (iii) limit Executive’s right to receive an award for information
provided to any Government Agencies.

 

16.          Non-disparagement.

 

The Executive agrees that he will not make to any person or entity any false,
disparaging, or derogatory comments about the Company or its affiliates, or
their business affairs, directors, officers, employees, drivers, independent
contractors, customers, or vendors.


17.           Remedies

 

Upon breach of any of the covenants contained in Section 14, 15, or 16 of this
Agreement, (a) the Company can and may take any and all actions available at law
and in equity, including obtaining a restraining order or injunctive relief, (b)
all compensation and benefits described in this Agreement will immediately
cease, (c) the Executive will remain obligated to comply with the covenants in
this Agreement, and (d) the periods set forth above in Sections 14 and 15 will
be tolled during any period in which the Executive is in violation of such
Section(s) so that the Company is provided with the full benefit of the
Restricted Period.

 

 
12

--------------------------------------------------------------------------------

 

 

18.          Withholding.

 

All payments provided for hereunder will be subject to required withholding of
federal, state and local income, excise, and employment-related taxes. If any
such excise taxes would otherwise be imposed, the Company shall determine in
good faith whether the Executive will either receive all of the benefits to
which he is entitled under this Agreement, subject to the excise tax, or have
his benefits under this Agreement reduced to a level at which the excise tax
will not apply, depending upon which approach will provide the Executive with
the greater net after-tax benefit.

 

19.           Severability.

 

If any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

20.          Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

21.          Payment; Assignment.

 

Benefits payable under this Agreement will be paid only from the general assets
of the Company. No person has any right to or interest in any specific assets of
the Company by reason of this Agreement or the Employment Letter Agreement. To
the extent benefits under this Agreement are not paid when due to any
individual, he or she is a general unsecured creditor of the Company with
respect to any amounts due. Benefits payable pursuant to this Agreement and the
right to receive future benefits may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subject to any charge.

 

22.          Further Assurances.

 

The parties to this Agreement agree to perform, or cause to be performed, such
further acts and deeds and to execute and deliver or cause to be executed and
delivered, such additional or supplemental documents or instruments as may be
reasonably required by the other party to carry into effect the intent and
purpose of this Agreement.

 

 
13

--------------------------------------------------------------------------------

 

 

23.          Code Section 409A.

 

It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Code Section 409A (including the Treasury regulations
and other published guidance relating thereto) (“Code Section 409A”) so as not
to subject the Executive to payment of any additional tax, penalty or interest
imposed under Code Section 409A. The provisions of this Agreement shall be
construed and interpreted, and if necessary modified or reformed (including any
modification or reformation regarding the timing and amount of any payment) to
avoid the imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Executive. A termination of employment shall not
be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that the Company determines
may be considered nonqualified deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination is also a
"separation from service" within the meaning of Code Section 409A, and, for
purposes of any such provision of this Agreement, references to a "termination,"
"termination of employment" or like term, and the timing thereof, shall mean
such a separation from service. Notwithstanding any other provision of this
Agreement, in the event the Executive is a “specified employee” as defined in
Code Section 409A on the date the Executive incurs a separation from service, as
so defined, to the extent required by Code Section 409A, payments and benefits
hereunder to which Code Section 409A would apply may not commence to the
Executive until the earlier of the first day of the seventh month following the
month that includes the Executive’s separation from service (as defined in Code
Section 409A) or the date of the Executive’s death and any delayed payments and
benefits shall be paid and provided in the aggregate, without interest, no later
than ten (10) days following such date. For purposes of Code Section 409A, the
Executive's right to receive the payments and benefits hereunder shall be
treated as a right to receive a series of separate and distinct payments and
benefits. Whenever a payment or benefit hereunder specifies a payment or benefit
period with reference to a number of days, the actual date of payment or benefit
within the specified period shall be within the sole discretion of the Company.
In no event may the Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Plan, to the extent such payment is
subject to Code Section 409A. The Company makes no representation or warranty
and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Code Section 409A, but do not satisfy an exemption from, or the
conditions of, Code Section 409A. Any terms of this Agreement that are undefined
or ambiguous shall be interpreted by the Company in its discretion in a manner
that complies with Code Section 409A to the extent necessary to comply
therewith. If for any reason any provision of this Agreement does not accurately
reflect its intended establishment of an exemption from or compliance with Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from or
compliance with Code Section 409A and shall be interpreted by the Company in a
manner consistent with such intent, as determined in the discretion of the
Company.

 

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.

 

USA TRUCK, INC.

 

 

 

By:      /s/ James D. Reed

 

Name: James Reed

 

Title:    CEO

 

 

 

 

 

/s/ Werner Hugo

Werner Hugo

 

/s/ Johannes P. Hugo

Signature

 

$50,000                                                                       

Amount of Relocation Services Benefit

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

General Release

 

In exchange for the payments and benefits described in the agreement to which
this release is attached (the “Agreement”), Executive, on his own behalf and on
behalf of his heirs, executors, administrators, assigns and successors, does
hereby covenant not to sue and acknowledges full and complete satisfaction of
and hereby releases, absolves and discharges the Company and its Affiliates and
their successors and assigns, parents, subsidiaries and affiliates, past and
present, as well as their trustees, directors, officers, agents, attorneys,
insurers, stockholders and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”), with respect to and from
any and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, debts, wages, vacation pay, expenses,
attorneys’ fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which Executive now owns or
holds or has at any time heretofore owned or held as against said Releasees, or
any of them, arising out of or in any way connected with his employment or other
relationships with the Company or its Affiliates, or his separation from any
such employment or other relationships (collectively, “Released Claims”),
including specifically, but without limiting the generality of the foregoing,
any claim under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended
by the Older Worker’s Benefit Protection Act (“ADEA”), the federal Family and
Medical Leave Act, the Fair Labor Standards Act, the Equal Pay Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, or any other employment related federal, state or local law,
regulation or ordinance; provided, however, that the foregoing release will not
include or affect (and the following are expressly excluded from any Released
Claims): (i) Executive’s rights under the Agreement; (ii) Executive’s rights to
file claims for workers’ compensation or unemployment insurance benefits,
(iii) Executive’s regular and usual salary accrued prior to the Separation Date,
accrued but unused vacation through the Separation Date, COBRA continuation
coverage and life insurance conversion rights, if any, and (iv) Executive’s
rights to provide information, assist or participate in any investigation,
proceedings, or litigation concerning any administrative claim with any
government agency under any applicable law that protects such rights, or to file
such a claim. This General Release does not (i) limit Executive's ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”), (ii) limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company, or (iii) limit Executive’s right to receive an award for information
provided to any Government Agencies.

 

Executive acknowledges that the non-disparagement and confidentiality provisions
contained in this release infringe on Executive’s rights described in this
release, and Executive agrees that he is aware of and has consented to such
infringement. Furthermore, notwithstanding the foregoing release, Executive will
continue to be entitled to all of his respective statutory rights to
indemnification, including, without limitation, indemnification pursuant to the
Company’s organizational documents, insurance policies or under applicable law
to the same extent Executive would have had the right to be indemnified absent
this release.

 

Executive acknowledges that he is waiving and releasing any rights he may have
under the ADEA and that this waiver and release is knowing and voluntary.
Executive and the Company agree that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date (as
hereinafter defined) of the Agreement. Executive acknowledges that the
consideration given for the Agreement is in addition to anything of value to
which he was already entitled. Executive further acknowledges that he has been
advised by this writing that:

 

(a)     He should consult with an attorney prior to executing the Agreement;

 

 


--------------------------------------------------------------------------------

 

 

(b)     He has at least twenty-one (21) days within which to consider the
Agreement, but if he wishes to sign the Agreement earlier, he may do so by
signing the Acknowledgment and Waiver of the 21-day consideration period in the
form attached as Exhibit B to the Agreement;

 

(c)     He has seven (7) days following his execution of the Agreement to revoke
the Agreement;

 

(d)     This Agreement will not be effective until the eighth day after
Executive executes and does not revoke the Agreement (the “Effective Date”); and

 

(e)     Nothing in the Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law. Any
revocation must be in writing and hand delivered to the Company by close of
business on or before the seventh day from the date that Executive signs the
Agreement. In the event that Executive exercises his right of revocation,
neither Executive nor any member of the Company or its Affiliates will have any
further rights or obligations under the Agreement.

 

Executive represents and warrants that he has no present knowledge of any
injury, illness or disease to him that is or might be compensable as a workers’
compensation claim or similar claim for workplace injuries, illnesses or
diseases.

 

Terms used herein and not otherwise defined will have the meanings set forth in
the Agreement to which this Release was attached.

 

[Signature page follows]

 

 


--------------------------------------------------------------------------------

 

 

 

 

 

Intending to be legally bound, I have signed this General Release as of the date
written below.

 

 

Signature: _____________________________________________

   Werner Hugo 

 

 

Date Signed:

 

 

       

 

___________________________________________

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

 

Acknowledgment and Waiver

 

I,                                        , hereby acknowledge that I was given
21 days to consider the foregoing Agreement and voluntarily chose to sign the
Agreement prior to the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the United States of
America, that the foregoing is true and correct.

 

EXECUTED this ___ day of ________, 20____,
at                                                
County,                                               .

 

 

                                                                           

Werner Hugo

 

 